Exhibit 10.1



 

 

 

 

 







 



 

 

 



 

 

SUBSCRIPTION AGREEMENT

 

dated as of February 14, 2020

 

between

 

ATLAS TC HOLDINGS LLC

 

and

 

GSO COF III AIV-2 LP

 

 

 

 

 





 



 

 

 

TABLE OF CONTENTS

 



RECITALS 1     ARTICLE I PURCHASE; CLOSING 2       1.1 Purchase 2 1.2 Closing 2
1.3 Closing Conditions 2       ARTICLE II REPRESENTATIONS AND WARRANTIES 5      
2.1 Representations and Warranties of the Company 5 2.2 Representations and
Warranties of the Purchaser 11       ARTICLE III COVENANTS 13       3.1 Actions
13 3.2 Waivers Under or Amendments to Acquisition Agreement 13       ARTICLE IV
MISCELLANEOUS 14       4.1 Expenses 14 4.2 Amendment; Waiver 14 4.3 Counterparts
and Facsimile 14 4.4 Governing Law 14 4.5 WAIVER OF JURY TRIAL 14 4.6 Notices 14
4.7 Entire Agreement, Etc 15 4.8 Interpretation; Other Definitions 16 4.9
Captions 16 4.10 Severability 17 4.11 No Third-Party Beneficiaries 17 4.12
Public Announcements 17 4.13 Specific Performance 17 4.14 No Recourse 17

 



(i)

 

 

INDEX OF DEFINED TERMS

 

Term

 

Location of
Definition

Acquisition Agreement   Recitals Acquisition Co.   Recitals Action   2.1(h)
Affiliate   4.8(a) Agreement   Preamble Amended and Restated Operating Agreement
  1.2(b) Anti-Corruption Laws   2.1(o) Beneficial Ownership Regulation  
1.3(c)(ix) business day   4.8(e) Closing   1.2(a) Closing Date   1.2(a)
Commitment Letter   Recitals Company   Preamble Company Parties   2.1(o) Company
Subsidiary   2.1(a)(ii) Company’s knowledge   4.8(g) control/controlled by/under
common control with   4.8(a) Exchange Act   4.8(f) Fair Value   2.1(j)(i)
Governmental Entity   2.1(e) GSO   Recitals including/includes/included/include
  4.8(c) Indebtedness   2.1(b) knowledge of the Company   4.8(g) Liabilities  
2.1(j)(iii) Liens   2.1(c) Material Adverse Effect   2.1(d)(ii) OFAC   2.1(n)
Payment Letter   Recitals person   4.8(f) Preferred Commitment   Recitals
Present Fair Salable Value   2.1(j)(ii) Purchase   1.1(a) Purchase Price  
1.1(a) Purchaser   Preamble Purchaser Parties   2.2(m) SEC   2.1(f) Securities
Act   1.3(c)(viii) Seller   Recitals SPAC   Recitals Subsidiary   2.1(a)(ii)
Target   Recitals Transaction   Recitals Units   Recitals

(ii)

 

 

LIST OF ANNEXES AND EXHIBITS

 

Annex I Organizational Chart of the Company Annex II Outstanding Equity
Interests and Indebtedness of the Company     Exhibit A Form of Solvency
Certificate

 

(iii)

 

 

SUBSCRIPTION AGREEMENT, dated as of February 14, 2020 (this “Agreement”),
between Atlas TC Holdings LLC, a Delaware limited liability company (the
“Company”), and GSO COF III AIV-2 LP (the “Purchaser”).

 

RECITALS:

 

A. The Transaction. The Company, Boxwood Merger Corp., a Delaware corporation
(the “SPAC”), Atlas Intermediate Holdings LLC, a Delaware limited liability
company (the “Target”), Atlas TC Buyer LLC (“Acquisition Co.”), a newly formed
Delaware limited liability company and a wholly-owned subsidiary of the Company,
and Atlas Technical Consultants Holdings, LP, a Delaware limited partnership
(the “Seller”), have entered into that certain Unit Purchase Agreement, dated as
of August 12, 2019 (together with all exhibits, schedules and disclosure letters
thereto, as such agreement may have been or be amended from time to time, the
“Acquisition Agreement”), pursuant to which the SPAC will acquire all of the
outstanding equity interests of the Target through Acquisition Co. (the
“Transaction”).

 

B. The Preferred Commitment and Payment Letter.

 

1.In connection with the Transaction and the consummation of the other
transactions contemplated in the Commitment Letter and each of the exhibits
thereto, dated January 23, 2020, from GSO Capital Partners LP, a Delaware
limited partnership (“GSO”), addressed to the SPAC and the Company (the
“Commitment Letter”), the Purchaser has committed to purchase from the Company,
and the Company shall sell to the Purchaser, Series A Preferred Units of the
Company (the “Units”) for an aggregate cash purchase price of $142,100,000 (the
“Preferred Commitment”). Capitalized terms used but not defined herein shall
have the meanings given such terms in the Commitment Letter.

 

2.The Company and GSO entered into a closing payment letter agreement, dated
January 23, 2020 (as the same may be amended, the “Payment Letter”), providing
for, among other things, the payment by the Company to GSO of certain fees in
connection with the Preferred Commitment.

 

C. The Investment. Immediately prior to the completion of the Transaction and in
fulfillment of the Preferred Commitment, the Company intends to sell to the
Purchaser, and the Purchaser intends to purchase from the Company, as an
investment in the Company and on the terms and conditions hereof, the Units.

 



- 1 -

 

 



NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

PURCHASE; CLOSING

 

1.1 Purchase. On the terms and subject to the conditions set forth herein, at
the Closing, the Purchaser will purchase from the Company, and the Company will
sell to the Purchaser, free and clear of all Liens (other than those set forth
in the Amended and Restated Operating Agreement (as defined below) or arising by
reason of any act of the Purchaser or under applicable securities laws) 145,000
Units at a per Unit price of $978.2069 for an aggregate cash purchase price of
$141,840,000 (the “Purchase Price”) (such purchase and sale, the “Purchase”)
which represents a 2.17931% original issue discount on the Units.

 

1.2 Closing.

 

(a) The closing of the purchase of the Units referred to in Section 1.1 by the
Purchaser pursuant hereto (the “Closing”) shall occur at 9:00 A.M., New York
City time, on the date hereof, at the New York offices of Winston and Strawn
LLP, or at such other time and location as agreed by the Purchaser and the
Company in writing. The date of the Closing is referred to as the “Closing
Date.”

 

(b) At the Closing, (i) the Company will (A) make entries in its register of
members in order to record and give effect to the issuance of the Units to the
Purchaser, (B) deliver to the Purchaser an amended and restated operating
agreement of the Company, in the form of Exhibit A attached hereto (the “Amended
and Restated Operating Agreement”) duly executed by the Company and all of the
members of the Company (other than Purchaser), (C) deliver all other items
required to be delivered pursuant to Section 1.3(c), and shall instruct its
officers to reflect the issuance of the Units (which are uncertificated) to the
Purchaser, and (D) reimburse the Purchaser for all expenses then due in
connection with the transactions contemplated hereby, to the extent invoiced at
least one business day prior to the date hereof, and all other amounts required
to be paid to the Purchaser on the Closing Date pursuant to the Payment Letter
and (ii) the Purchaser will deliver (A) the Purchase Price by wire transfer of
immediately available funds to a bank account that has been designated in
writing by the Company not less than two business days prior to the Closing, and
(B) the items required to be delivered pursuant to Section 1.3(d).

 

1.3 Closing Conditions.

 

(a) The Closing shall be subject to the satisfaction or valid waiver by each
party of conditions that, on the Closing Date:

 

(i) no federal, state, local, foreign or supranational government, any court,
administrative, regulatory or other governmental agency, commission or
authority, any non-governmental self-regulatory agency, commission or authority
or any arbitral body of competent jurisdiction (a “Governmental Entity”) shall
have enacted, issued, promulgated, enforced or entered any judgment, order, law,
rule or regulation (whether temporary, preliminary or permanent) which is then
in effect and has the effect of making consummation of the transactions
contemplated hereby illegal or otherwise preventing, restraining or prohibiting
consummation of the transactions contemplated hereby, and no Governmental Entity
shall have instituted or threatened in writing a proceeding seeking to impose
any such prevention, restraint or prohibition; and

 



- 2 -

 

 

(ii) all conditions precedent to the closing of the Transaction, including the
approval of the SPAC’s stockholders, shall have been satisfied or waived (other
than those conditions which, by their nature, are to be satisfied at the closing
of the Transaction, but subject to the satisfaction of those conditions at such
time).

 

(b) The obligation of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:

 

(i) all representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date; and

 

(ii) the Purchaser shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

 

(c) The obligation of the Purchaser to consummate the Closing shall be subject
to the satisfaction or valid waiver by the Purchaser of the conditions that, on
the Closing Date:

 

(i) all representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that, in each
case, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects;

 

(ii) the Acquisition Agreement Representations shall be true and correct in all
material respects on and as of the Closing Date, except in the case of any such
Acquisition Agreement Representations which expressly relates to a given date or
period, in which case, such Acquisition Agreement Representations shall be true
and correct in all material respects as of the respective date or for the
respective period, as the case may be; provided that, to the extent that any of
such representations and warranties are qualified by or subject to a
materiality, “material adverse effect”, “material adverse change” or similar
term or qualification, such representations and warranties shall be true in all
respects;

 

(iii) substantially concurrently with the Closing hereunder, (A) the Company
shall have received the Minimum Equity Amount, (B) the Equity Rollover shall
have occurred, (C) the Debt Financing shall have been consummated on terms and
conditions satisfactory to the Purchaser, and the Acquisition Co. shall have
received no more than $281,000,000 in respect of the First Lien Term Facility,
and (D) the Refinancing shall have occurred (with all applicable related Liens
and guarantees to be released and terminated or customary provisions therefor
made);

 



- 3 -

 

 

(iv) substantially concurrently with the Closing hereunder, the Transaction
shall have been or shall be consummated in accordance with the terms and
conditions of the Acquisition Agreement, as from time to time waived, amended,
supplemented or otherwise modified, other than any such waiver, amendment,
supplement, consent or other modification thereto that, individually or in the
aggregate, would reasonably be expected to be materially adverse to the
interests of the Purchaser unless the Purchaser shall have consented thereto;
provided that any change in the definition of “Material Adverse Effect” in the
Acquisition Agreement shall be deemed to be materially adverse to the interests
of the Purchaser;

 

(v) the Company shall have delivered to the Purchaser: (A) a duly executed
certificate from an authorized officer of the Company, dated as of the Closing
Date, certifying (1) that the conditions set forth in Sections 1.3(c)(i), (ii)
and (vi) have been satisfied, (2) that each of the certificate of formation of
the Company and the Amended and Restated Operating Agreement, each attached
thereto, is in full force and effect as of the Closing, and (3) that the
resolutions of the managing member of the Company approving this Agreement and
the transactions contemplated hereby were duly adopted; (B) a certificate of
good standing with respect to the Company issued by the jurisdiction of its
formation, stamped with a date no older than ten business days prior to the
Closing Date; and (C) a solvency certificate of the Company dated as of the
Closing Date, substantially in the form of Exhibit A attached hereto;

 

(vi) since December 31, 2018, there has been no Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on January 23, 2020);

 

(vii) the Purchaser shall have received unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
SPAC and the Target for any subsequent fiscal quarter ended at least 45 days
prior to the Closing Date;

 

(viii) the Purchaser shall have received a pro forma consolidated balance sheet
and related pro forma consolidated income statements of the Company and its
Subsidiaries as of the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period for which financial statements of
the Target have been delivered pursuant to Section 1.3(c)(vii), prepared giving
effect to the Transaction as if the Transaction had occurred as of such date (in
the case of the pro forma balance sheet) or as of the beginning of such period
(in the case of the pro forma income statement), which need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, as amended (the
“Securities Act”), or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)); and

 



- 4 -

 

 

(ix) the Purchaser shall have received, (x) at least three business days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
in each case, to the extent requested of the SPAC and the Company by the
Purchaser at least 10 days prior to the Closing Date and (y) at least three
business days prior to the Closing Date, with respect to the Company or the SPAC
to the extent that either qualifies as a “legal entity customer” under 31 C.F.R.
§ 1010.230 (the “Beneficial Ownership Regulation”), a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation and
requested of the SPAC and the Company by the Purchaser at least 10 days prior to
the Closing Date

 

(d) The Purchaser agrees that, at or prior to the Closing, the Purchaser shall
deliver to the Company a duly completed and executed (i) Internal Revenue
Service Form W-9 and (ii) a counterpart signature page to the Amended and
Restated Operating Agreement.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

 

(a) Formation and Authority.

 

(i) The Company is duly formed, validly existing and in good standing as a
limited liability company under the laws of the State of Delaware and has all
requisite limited liability company power and authority to carry on its business
as presently conducted and as proposed to be conducted. The Company has
furnished to the Purchaser true, correct and complete copies of the operating
agreement of the Company as in effect immediately prior to the Closing and the
Acquisition Agreement (including all schedules and exhibits thereto) in the form
executed and delivered by the parties thereto as of August 12, 2019, as amended
as of the date hereof.

 

(ii) Each Company Subsidiary is duly organized, validly existing, duly qualified
to do business and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted. The organizational chart
set forth in Annex I is true, correct and complete as of immediately prior to
the Closing. As used herein, “Subsidiary” means, with respect to any person, any
corporation, partnership, joint venture, limited liability company or other
entity (A) of which such person or a subsidiary of such person is a general
partner or (B) of which a majority of the voting securities or other voting
interests, or a majority of the securities or other interests of which having by
their terms ordinary voting power to elect a majority of the board of directors
or persons performing similar functions with respect to such entity, is directly
or indirectly owned by such person and/or one or more subsidiaries thereof; and
“Company Subsidiary” means, as of immediately prior to the Closing, any
Subsidiary of the Company.

 



- 5 -

 

 

(b) Capitalization. Annex II sets forth the outstanding equity interests and
Indebtedness of the Company immediately prior to the Closing. Except as set
forth on Annex II, the Company has not (A) issued or authorized the issuance of
any equity interests of the Company or any securities convertible into or
exchangeable or exercisable for equity interests of the Company, (B) repurchased
or redeemed, or authorized the repurchase or redemption of, any equity interests
of the Company. All of the issued and outstanding equity interests of the
Company have been validly issued and are fully paid, nonassessable and free of
preemptive rights. Except as reflected on Annex II or as contemplated by the
Acquisition Agreement, the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of, or securities or
rights convertible into or exchangeable for, any equity securities of the
Company or any securities representing the right to purchase or otherwise
receive any equity interests of the Company. For the purposes of this Section
2.1(b), “Indebtedness” means, with respect to any person, without duplication,
(i) all obligations of such person for borrowed money, or with respect to
deposits or advances of any kind to such person, (ii) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (iii) all
capitalized lease obligations of such person, (iv) all guarantees and
arrangements having the economic effect of a guarantee of such person of any
Indebtedness of any other person, or (v) all obligations or undertakings of such
person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the obligations or property of others. No other class
of equity interest of the Company ranks pari passu with or senior to the Units.
There are no Units or instruments issued by the Company or to which the Company
is a party containing anti-dilution or similar provisions that will be triggered
by the issuance of the Units to the Purchaser, as contemplated by the terms
hereof.

 

(c) Company’s Subsidiaries. The Company owns, directly or indirectly, all of the
issued and outstanding equity interests in each of the Company Subsidiaries,
free and clear of any liens, charges, adverse rights or claims, pledges,
covenants, title defects, security interests and other encumbrances of any kind
(“Liens”), and all of such equity interests are duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights. No
Company Subsidiary has or is bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any equity security of such Company Subsidiary or any
securities representing the right to purchase or otherwise receive any equity
security of such Company Subsidiary.

 



- 6 -

 

 

(d) Authorization.

 

(i) The Company has the limited liability company power and authority to enter
into this Agreement and to carry out its obligations hereunder. The execution,
delivery and performance of this Agreement by the Company and the consummation
of the transactions contemplated hereby have been duly authorized by the
managing member of the Company. This Agreement has been duly and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Purchaser, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles). No
other proceedings are necessary for the execution and delivery by the Company of
this Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.

 

(ii) Neither the execution and delivery by the Company of this Agreement, nor
the consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the provisions hereof, will (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or result in the loss of any benefit or
creation of any right on the part of any third party under, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the material properties or
assets of the Company or any Company Subsidiary under any of the terms,
conditions or provisions of (i) its certificate of formation, operating
agreement or other governing instrument of the Company or any Company Subsidiary
or (ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any Company
Subsidiary is a party or by which it may be bound, or to which the Company or
any Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (B) subject to compliance with the
statutes and regulations referred to in Section 2.1(e), violate any law,
statute, ordinance, rule, regulation, permit, concession, grant, franchise or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets, in each case, except in the case of clauses (A)(ii) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, the term “Material Adverse
Effect” means (1) a material adverse change in, or a material adverse effect
upon, the business, properties, results of operations or condition (financial or
otherwise) of the Company and Company Subsidiaries taken as a whole or (2) a
material impairment of the ability of the Company to perform under this
Agreement.

 

(e) Governmental Consents. No material notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity, or expiration or termination of any
statutory waiting period, is necessary for the consummation by the Company of
the transactions contemplated by this Agreement, other than such authorizations,
orders, consents or approvals as have already been obtained by the Company.

 



- 7 -

 

 

(f) Offering of Units. Neither the Company nor any person acting on its behalf
has taken any action (including any offering of any Units of the Company under
circumstances which would require the integration of such offering with the
offering of any of the Units to be issued pursuant to this Agreement under the
Securities Act, and the rules and regulations of the United States Securities
and Exchange Commission (the “SEC”) promulgated thereunder) which might subject
the offering, issuance or sale of any of the Units to the Purchaser pursuant to
this Agreement to the registration requirements of the Securities Act.

 

(g) Status of Units. The issuance of the Units has been duly authorized by all
necessary limited liability company action and, when issued and delivered to the
Purchaser against full payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable, will not
subject the holders thereof to personal liability and will not have been issued
in violation of, or subject to, any preemptive or similar rights created under
the Amended and Restated Operating Agreement, or under the laws of the State of
Delaware. When issued and paid for in accordance with the terms of this
Agreement, the Units will be free and clear of all Liens, except (i) as set
forth in the Amended and Restated Operating Agreement, (ii) Liens created by or
imposed upon the Purchaser and (iii) restrictions on transfer under federal,
state and/or foreign securities laws.

 

(h) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company or such Company Subsidiary. The
Company and each Company Subsidiary has complied in all material respects and is
not in default or violation in any material respect of, and none of them is, to
the knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not reasonably be expected to have a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any Company Subsidiary.

 

(i) Acquisition Agreement Representations. The conditions set forth in Section
2.6(b)(i) of the Acquisition Agreement and, to the knowledge of the Company, the
conditions set forth in Section 2.6(c)(i) of the Acquisition Agreement have been
satisfied.

 



- 8 -

 

 

(j) Solvency. Immediately after giving effect to the consummation of the
Transactions (i) the Fair Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities;
(iii) the Company and its Subsidiaries on a consolidated basis taken as a whole
do not have Unreasonably Small Capital; and (iv) the Company and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature. For purposes hereof,

 

(i) “Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Company and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

(ii) “Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Company and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

 

(iii) “Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Company and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

(iv) “Will be able to pay their Liabilities as they mature” means for the period
from the date hereof through the Term Maturity Date (as defined in the Debt
Financing Documentation), the Company and its Subsidiaries on a consolidated
basis taken as a whole will have sufficient assets and cash flow to pay their
Liabilities as those Liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Company and its Subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.

 

(v) “Do not have Unreasonably Small Capital” means the Company and its
subsidiaries on a consolidated basis taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern.

 

(k) Beneficial Ownership. As of the Closing Date, the information included in
the certification of the Company regarding beneficial ownership as required by
31 C.F.R. § 1010.230, if applicable, is true and correct in all respects.

 



- 9 -

 

 

(l) Federal Reserve Regulations. None of the Company nor any of its Subsidiaries
is engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the sale of the Units
hereunder will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation of the provisions of Regulations
U or X of the Board of Governors of the Federal Reserve System of the United
States of America.

 

(m) Investment Company. None of the Company or any of its Subsidiaries is
required to register as an “investment company” under the Investment Company Act
of 1940, as amended from time to time.

 

(n) Sanctions and Anti-Terrorism Laws. Neither the Company nor any of its
Subsidiaries or their respective officers, directors or, to the knowledge of any
officer of the Company, employees appears on, or is owned or controlled by
persons that appear on, the Specially Designated Nationals and Blocked Persons
List published by the Office of Foreign Assets Control (“OFAC”), or is otherwise
a person with which any U.S. person is prohibited from dealing under the laws of
the United States. Unless authorized by OFAC, neither the Company nor any of its
Subsidiaries does business or conducts any transactions with the governments of,
or persons within, any country under economic sanctions administered and
enforced by OFAC. Neither the Company nor any of its Subsidiaries will directly
or, to the knowledge of the Company or such Subsidiary, indirectly use the
proceeds from the sale of the Units hereunder, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person to fund any activities of or business with any person that, at the time
of such funding, is the subject of economic sanctions administered or enforced
by OFAC, or is in any country or territory that, at the time of such funding or
facilitation, is the subject of economic sanctions administered or enforced by
OFAC. Neither the Company nor any of its Subsidiaries is in violation of
Executive Order No. 13224 or the USA PATRIOT Act or any other applicable
anti-terrorism laws, anti-money laundering laws or laws relating to any
international economic sanctions administered or enforced by the United States
government (including without limitation, OFAC), the United Nations Security
Council, the European Union or Her Majesty’s Treasury.

 

(o) Anti-Corruption Laws. The Company, its Subsidiaries, their respective
directors and officers, and to the knowledge of the Company, their respective
agents and employees, have conducted their businesses in compliance with all
applicable laws, rules and regulations from time to time concerning or relating
to bribery, corruption, or improper payments, including U.S. Foreign Corrupt
Practices Act of 1977 (“Anti-Corruption Laws”). No part of the proceeds of the
purchase of the Units will be used by the Company and its Subsidiaries, directly
or, to the knowledge of the Company or such Subsidiaries, indirectly, in any
manner that violates any provision of applicable Anti-Corruption Laws.

 



- 10 -

 

 

(p) Tax Matters. The Company was formed on July 30, 2019 and is treated as a
partnership for federal, state and local tax purposes, and each Company
Subsidiary is disregarded as an entity for federal state and local income tax
purposes. Neither the Company nor any of its Subsidiaries has engaged in
business activities, directly or indirectly, other than those directly
associated with the Acquisition Agreement and the transactions described
therein. The Company and each of its Subsidiaries have timely filed all tax
returns required to be filed, and have paid all taxes required to be paid.

 

(q) Brokers and Finders. No broker or finder is entitled to any brokerage or
finder’s fee or other commission payable by the Purchaser in connection with
this Agreement or the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Company, the Company Subsidiaries or
any of their respective directors, officers or employees.

 

(r) No Waiver or Modification of Closing Conditions. None of the conditions to
Closing for the Transaction as set forth in the Acquisition Agreement which, if
waived, amended, supplemented, consented to or otherwise modified, would be,
individually or in the aggregate, materially adverse to the interests of the
Purchaser has been waived, amended, supplemented, consented to or otherwise
modified.

 

(s) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2.1 and in any
certificate or agreement delivered pursuant hereto, none of the Company, any
person on behalf of the Company or any of the Company’s Affiliates
(collectively, the “Company Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Company or the Transaction and the Company Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 2.2, and in any
certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser.

 

2.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

 

(a) Organization and Power. It is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its formation (if the concept of
“good standing” is a recognized concept in such jurisdiction) and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted.

 

(b) Authorization. It has full power and authority to enter into this Agreement
and to carry out its obligations hereunder. The execution, delivery and
performance of this Agreement by the Purchaser and the consummation of the
transactions contemplated hereby have been duly authorized by the Purchaser.
This Agreement, when executed and delivered by it, will constitute the valid and
legally binding obligation of the Purchaser, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies. No other proceedings are necessary for the
execution and delivery by the Purchaser of this Agreement, the performance by it
of its obligations hereunder or the consummation by it of the transactions
contemplated hereby.

 



- 11 -

 

 

(c) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity is required on the part of it in connection with the
consummation of the transactions contemplated by this Agreement.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by it of this Agreement and the consummation by it of the transactions
contemplated by this Agreement will not result in any violation or default (i)
of any provisions of its organizational documents, (ii) of any instrument,
judgment, order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to it, in each case (other than
clause (i)), which would have a material adverse effect on it or its ability to
consummate the transactions contemplated by this Agreement.

 

(e) Purchase Entirely for Own Account. This Agreement is made with it in
reliance upon its representation to the Company, which by its execution of this
Agreement, it hereby confirms, that the Units to be acquired by it will be
acquired for investment for its own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that it has
no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law.

 

(f) Disclosure of Information. It has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of the offering of the Units and the Transaction with the Company’s management.

 

(g) Restricted Securities. It understands that the offer and sale of the Units
to it has not been, and will not be, registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of its representations as expressed
herein. It understands that the Units are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, it may only transfer the Units if they are registered with the SEC and
qualified by state authorities, or pursuant to an exemption from such
registration and qualification requirements. It acknowledges that the Company
has no obligation to register or qualify the Units for resale. It further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Units, and
on requirements relating to the Company which are outside of its control, and
which the Company is under no obligation and may not be able to satisfy.

 



- 12 -

 

 

(h) High Degree of Risk. It understands that its agreement to purchase the Units
involves a high degree of risk which could cause it to lose all or part of its
investment.

 

(i) Accredited Investor. It is an accredited investor as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act.

 

(j) General Solicitation. It is not acquiring the Units as a result of any
advertisement, article, notice or other communication regarding the Units
published in any newspaper, magazine or similar media, broadcast over television
or radio, disseminated over the Internet or presented at any seminar or any
other general solicitation or general advertisement.

 

(k) No Legal, Tax or Investment Advice. It understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to it
in connection with the acquisition of the Units constitutes legal, tax or
investment advice. It has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its acquisition of the Units.

 

(l) Residence. Its principal place of business are the offices located at the
address set forth in Section 4.6.

 

(m) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2.2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
Affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the Purchaser Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Company in Section 2.1 and in any certificate or agreement delivered
pursuant hereto, the Purchaser Parties specifically disclaim that they are
relying upon any other representations or warranties that may have been made by
the Company or any Company Party.

 

ARTICLE III

COVENANTS

 

3.1 Actions. Each party shall execute and deliver both before and after the
Closing such further certificates, agreements and other documents and take such
other actions as the other parties may reasonably request to consummate or
implement the transactions contemplated hereby.

 

3.2 Waivers Under or Amendments to Acquisition Agreement. The Company shall
provide the Purchaser with (i) advance notice as soon as reasonably practicable
in the event that the Company or the SPAC proposes to waive, or to agree to any
waiver of, any of the closing conditions set forth in Section 2.6(a) or (b) of
the Acquisition Agreement and (ii) prompt notice of any amendment to the
Acquisition Agreement in the interim between the date hereof and the
consummation of the Transaction thereunder.

 



- 13 -

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Expenses. Each of the parties will bear and pay all other costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement, except that the Company shall reimburse the
Purchaser for its fees and expenses as provided in Section 1.2(b)(i)(D).

 

4.2 Amendment; Waiver. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver of any party to this Agreement, as the case may be, will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. The right of a party to any
remedy pursuant to this Agreement shall not be waived or otherwise affected by
any investigation or examination conducted, or any knowledge possessed or
acquired (or capable of being possessed or acquired), by such party at any time
concerning any circumstance, action, omission or event relating to the accuracy
or performance of any representation, warranty, covenant or obligation.

 

4.3 Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by email and such emails will be deemed as sufficient
as if actual signature pages had been delivered.

 

4.4 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the County of New Castle, City of Wilmington,
State of Delaware for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby.

 

4.5 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

4.6 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 



- 14 -

 

 

 

If to the Purchaser to:

 

    GSO Capital Partners LP     345 Park Avenue, 31st Floor     New York, New
York 10154     Attention:  Robert Petrini; Marisa J. Beeney    

Email:  robert.petrini@gsocap.com; marisa.beeney@gsocap.com

 

    with a copy to (which copy alone shall not constitute notice):    

 

Willkie Farr & Gallagher LLP

    787 Seventh Avenue     New York, NY 10019     Attention:  William H. Gump  
  Viktor Okasmaa     Email:  wgump@willkie.com    

vokasmaa@willkie.com

 

 



If to the Company:

          Atlas TC Holdings LLC     8801 Calera Dr.     Austin, TX 78735    
Attention:  Steven Kadenacy    

Email:  sk@boxwoodmc.com

 

    with a required copy to (which copy shall not constitute notice):    

 

Winston & Strawn LLP

    200 Park Avenue     New York, NY 10166-4193     Attention:  Joel Rubinstein
    Jason Osborn     Email:  jrubinstein@winston.com     josborn@winston.com

 

4.7 Entire Agreement, Etc. (a) Except as otherwise provided herein, this
Agreement (including the Exhibits and Annexes hereto) constitutes the entire
agreement, and supersedes all other prior agreements and other understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof; and (b) this Agreement will not be
assignable by operation of law or otherwise (any attempted assignment in
contravention hereof being null and void); provided that the Purchaser may
assign its rights and obligations under this Agreement to any Affiliate, but
only if the transferee agrees in writing for the benefit of the Company (with a
copy thereof to be furnished to the Company) to be bound by the terms of this
Agreement (any such transferee shall be included in the term “Purchaser”);
provided, further, that no such assignment shall relieve the Purchaser of its
obligations hereunder.

 



- 15 -

 

 

4.8 Interpretation; Other Definitions. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:

 

(a) the term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities, by contract or
otherwise; provided, that other than for purposes of Section 4.14 of this
Agreement, any reference to an “Affiliate” of the Purchaser shall exclude any
person outside of the credit-focused business of The Blackstone Group Inc.;

 

(b) the word “or” is not exclusive;

 

(c) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

 

(d) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

 

(e) “business day” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York generally are authorized or required by law or other governmental action to
close;

 

(f) “person” has the meaning given to it in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act; and

 

(g) to the “knowledge of the Company” or “Company’s knowledge” means the actual
knowledge of Stephen Kadenacy, Daniel E. Esters and Duncan Murdoch.

 

4.9 Captions. The article, section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

 



- 16 -

 

 

4.10 Severability. If any provision of this Agreement or the application thereof
to any person (including the officers and managers of the parties hereto) or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

 

4.11 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies.

 

4.12 Public Announcements. The parties hereto will cooperate with each other in
the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor the
Purchaser will make any such news release or public disclosure without first
consulting with the other, and, in each case, also receiving the other’s consent
(which shall not be unreasonably withheld, conditioned or delayed) and each
party shall coordinate with the party whose consent is required with respect to
any such news release or public disclosure. Notwithstanding the foregoing,
Purchaser may make any public disclosure of this Agreement and the terms set
forth herein as required by applicable securities laws or regulations and the
rules of the stock exchange upon which its securities are listed.

 

4.13 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to seek specific performance of the terms of this Agreement,
this being in addition to any other remedies to which they are entitled at law
or equity.

 

4.14 No Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may be made only against the entities that are expressly identified as
parties hereto or that are subject to the terms hereof, and no past, present or
future officer, employee, incorporator, member, manager, partner, stockholder,
Affiliate, agent, attorney or representative of the Purchaser or any party
hereto (including any person negotiating or executing this Agreement on behalf
of a party hereto) shall have any liability or obligation with respect to this
Agreement or with respect to any claim or cause of action, whether in tort,
contract or otherwise, that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement and the transactions
contemplated hereby and by the other certificates delivered pursuant thereto.

 

* * *

 

- 17 -

 



 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 



  ATLAS TC HOLDINGS LLC         By: /s/ Stephen M. Kadenacy   Name:  Stephen M.
Kadenacy   Title: Chief Executive Officer         GSO COF III AIV-2 LP       By:

GSO Capital Opportunities Associates III LLC, its general partner

        By: /s/ Marisa J. Beeney   Name:  Marisa J. Beeney   Title: Authorized
Signatory

 

[Signature Page to Subscription Agreement]

 



 

 

 

Annex I

 

Organizational Chart of the Company

 

[ex10-1_001.jpg]

 

 

 

 

Annex II

 

Outstanding Equity Interests and Indebtedness of the Company

 

Holder   Membership Interests Boxwoood Merger Corp.   100%

 

 

 

 

Exhibit A

 

Form of Solvency Certificate

 

February 14, 2020

 

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
1.3(c)(v)(C) of the Subscription Agreement, dated as of February 14, 2020 (as
amended, restated, amended and restated, supplemented and/or otherwise modified,
the “Subscription Agreement”), by and among Atlas TC Holdings LLC (“Issuer”) and
GSO COF III AIV-2 LP. Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Subscription
Agreement.

 

I, [●], the [Chief Financial Officer / other senior financial officer] of
Issuer, in that capacity only and not in my individual capacity, DO HEREBY
CERTIFY on that as of the date hereof, and based upon facts and circumstances as
they exist as of the date hereof, that:

 

1. For purposes of this certificate, the terms below shall have the following
definitions:

 

(a) “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of Issuer and its subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

(b) “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Issuer and its subsidiaries taken as
a whole are sold with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.

 

(c) “Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Issuer and its subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d) “Will be able to pay their Liabilities as they mature”

 

For the period from the date hereof through the Term Maturity Date (as defined
in the Debt Financing Documentation), Issuer and its subsidiaries on a
consolidated basis taken as a whole will have sufficient assets and cash flow to
pay their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by Issuer and its subsidiaries as reflected in the
projected financial statements and in light of the anticipated credit capacity.

 



 

 

 

(e) “Do not have Unreasonably Small Capital”

 

Issuer and its subsidiaries on a consolidated basis taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern.

 

2. Based on and subject to the foregoing, I hereby certify on behalf of Issuer
that immediately after giving effect to the consummation of the Transactions, it
is my opinion that (i) the Fair Value of the assets of Issuer and its
subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of Issuer and its subsidiaries
on a consolidated basis taken as a whole exceeds their Liabilities; (iii) Issuer
and its subsidiaries on a consolidated basis taken as a whole do not have
Unreasonably Small Capital; and (iv) Issuer and its subsidiaries taken as a
whole will be able to pay their Liabilities as they mature.

 

 3. In reaching the conclusions set forth in this Certificate, the undersigned
(i) has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Issuer and its subsidiaries after consummation of
the transactions contemplated by the Subscription Agreement, (ii) has reviewed
the Subscription Agreement and the financial statements referred to therein and
(iii) in the undersigned’s capacity as [Chief Financial Officer], is familiar
with the financial condition of Issuer and its subsidiaries.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

  Sincerely,         ATLAS TC HOLDINGS LLC       By:                Name:    
Title:  



 

 

 





 



